per curiam:
El licenciado Arturo Dávila Toro fue admi-tido al ejercicio de la profesión legal el 13 de agosto de 1986. La presente controversia se relaciona con su desem-peño profesional durante el trámite apelativo en Pueblo v. David Santiago Ortiz, KLAN200501159. Pasemos a repa-sar los hechos de este caso.
I
El señor David Santiago Ortiz presentó ante este Tribunal una queja contra el licenciado Dávila Toro en la que alegó que éste le había representado en un caso penal en el cual fue hallado culpable y le encomendó que apelara la sentencia dictada, lo que el querellado hizo pero transcu-rrido ya el término para apelar, por lo que el tribunal des-estimó el recurso por carecer de jurisdicción. Recibida la queja, la referimos al Procurador General para su evalua-ción e informe.
El 26 de abril de 2007 el Procurador General nos rindió su informe. En éste nos indicó que esa Oficina había reci-bido previamente del Tribunal de Apelaciones un referido, precisamente, sobre el trámite apelativo en el caso del se-ñor Santiago Ortiz y había procedido a consolidar ambos asuntos. El informe indicaba que el licenciado Dávila Toro había representado de oficio al señor Santiago Ortiz en un proceso penal en el que éste fue hallado culpable y en el que se pronunció sentencia el 18 de agosto de 2005. El licenciado Dávila asumió la representación profesional del querellante en la etapa de vista preliminar. El 26 de sep-*836tiembre de 2005 el licenciado Dávila presentó el escrito de apelación en ese caso ante el Tribunal de Apelaciones.
Presentado el recurso apelativo, se suscitaron varios in-cidentes relacionados con la reproducción de la prueba oral. El 10 de octubre de 2005 el foro apelativo intermedio emitió una Resolución en la que le solicitó al apelante que acreditara el método de reproducción de la prueba oral. El licenciado Dávila no presentó moción alguna en respuesta a la orden del tribunal. Posteriormente, el 10 de noviembre de 2005, el tribunal apelativo emitió una nueva Resolución en la que ordenó que se cumpliese con la orden dictada el 10 de octubre y le advirtió a la parte apelante que el in-cumplimiento con lo ordenado podría conllevar severas sanciones disciplinarias. Nuevamente el licenciado Dávila hizo caso omiso a lo ordenado. Ante su reiterado incumpli-miento, el 21 de diciembre de 2005 el Tribunal de Apelacio-nes le impuso una sanción económica de $500 y le concedió un nuevo término para informar sobre la prueba oral y el método para su reproducción. El licenciado Dávila ignoró al tribunal y nada dijo sobre la reproducción de la prueba oral como tampoco pagó la sanción impuesta.
Así las cosas, el 21 de febrero de 2006 el foro apelativo desestimó la apelación presentada porque ésta se presentó transcurrido el término jurisdiccional para ello. La Resolu-ción en que se desestimó la apelación le fue notificada al confinado a través del Secretario del Departamento de Co-rrección y Rehabilitación.
El Procurador General nos indicó en su informe, ade-más, que el querellado respondió a la queja presentada me-diante una extensa carta en la que relataba su trayectoria profesional resaltando su extenso trabajo en casos penales como abogado de oficio. El querellado indicó que el efecto acumulativo de esta representación de oficio fue en ex-tremo perjudicial para él no tan sólo económicamente, pues no recibía remuneración regularmente, sino también físi-camente, pues le provocó un agotamiento extremo.
En cuanto al asunto relacionado con el señor Santiago Ortiz, admitió que la apelación se presentó tardíamente. *837No obstante, aclaró que siempre le dijo a su cliente que era fútil apelar su sentencia, específicamente porque éste, el acusado, había admitido voluntariamente los hechos del caso. Esta admisión, informa el querellado, se hizo mien-tras el acusado estaba acompañado por un abogado. Señaló también que debido a que no se logró un acuerdo con fisca-lía, el quejoso procedió a someterse a un juicio. Indicó que él luchó por su cliente pero que fue encontrado culpable y condenado a noventa y nueve años de prisión.
El licenciado Dávila Toro indicó que, una vez recayó sen-tencia, el quejoso insistió en que se apelara su caso y le insinuó que si no lo hacía le presentaría una queja ética. En su escrito ante el Procurador General, el querellado criticó el sistema de asignación de casos de oficio. Indicó que éste no disponía de parámetros claros respecto hasta dónde debían llegar los servicios que se prestan a los clien-tes de oficio, por lo que, aduce, ante esa falta de claridad y la intimidación del quejoso, “a última hora” decidió presen-tar la apelación. Señaló que no ha sido su intención des-obedecer las órdenes del Tribunal.
Evaluados los hechos antes relatados, el Procurador General concluyó que las actuaciones del licenciado Dávila Toro configuraron violaciones a los Cánones 9 y 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Recibido el informe, le ordenamos que presentara la correspondiente querella, lo que hizo el 25 de agosto de 2008. El 1 de diciembre de 2008 se diligenció la querella presentada y se le concedió un término al querellado para que la contestara. El 28 de enero de 2009 le concedimos un nuevo término para que replicara a la querella. El licenciado Dávila Toro no contestó la querella.
Posteriormente, designamos a la licenciada Eliadís Or-sini Zayas como Comisionada Especial para que recibiera la prueba y nos rindiera un informe con sus determinacio-nes de hecho y las recomendaciones que estimase pertinentes. Eventualmente la Comisionada dio por con-testada la querella a base de la contestación que el licen-ciado Dávila Toro ofreció a la Oficina del Procurador *838General. Luego de varios incidentes procesales, incluyendo vistas ante la Comisionada Especial, el asunto quedó so-metido por el expediente del caso.
El 25 de septiembre de 2009 el querellado presentó un memorando de atenuantes ante la Comisionada Especial, ya que él había aceptado los hechos imputados en la querella. El escrito presentado sigue los mismos paráme-tros que su contestación ante la Oficina del Procurador General. Nos relata su práctica extensa en casos de oficio y los problemas económicos, así como personales, que ello le ha supuesto. Resaltó nuevamente que le había recomen-dado a su cliente no presentar una apelación y que final-mente lo hizo al sentirse intimidado por las amenazas de éste. Admitió haber incurrido en las faltas que se le impu-taban en la querella, reconociendo que “ha violado un de-recho al acusado a estar adecuadamente representado en la etapa apelativa”. Memorando del querellado, pág. 4. In-formó, además, que durante el proceso apelativo se encon-traba padeciendo serios problemas personales y económi-cos que le “provocaron un serio desgaste físico y mental con las consecuencias que tenemos ante nos”. Íd.
La Comisionada Especial rindió su informe el 9 de noviembre de 2009. En éste concluyó, al igual que el Procu-rador General, que las acciones del querellado configura-ron violaciones éticas a los Cánones 9 y 18 del Código de Ética Profesional. Nos recomendó, como sanción, la sus-pensión del ejercicio de la abogacía del querellado por el término de veinticuatro meses.
Específicamente indicó que, si bien es cierto que el que-rellado había aceptado los hechos, éste “no [había] sido del todo sincero ni veraz en dicha aceptación [, pues] ha [tergiversado] los trámites de apelación, ha omitido expo-ner con veracidad información relevante a los asuntos ma-teriales considerados en estos procedimientos de conducta profesional; todo con el objetivo evidente de fundamentar unos alegados atenuantes relacionados con la falta de mé-ritos de la apelación que le fue encargada por su cliente; y en el hecho de su gran cúmulo de caos de oficio”. Informe *839de la Comisionada Especial, pág. 10. Señala la Comisio-nada Especial que “[l]a conducta posterior del querellado no refleja actos para subsanar en algo su comportamiento, ya que ni siquiera a la fecha de estos procedimientos ante este Tribunal ha pagado las sanciones económicas, a pesar de que varias veces esta Comisionada le preguntó si las había satisfecho y si alguna razón válida tenía para no satisfacerlas, a lo cual solo informaba que no las había pagado”. Íd. Nos informa que el querellado no ha excusado su proceder con su cliente. “Por el contrario, el abogado desprecia la solicitud de su cliente de apelar la sentencia con el fundamento de que como había resultado convicto con una prueba FUERTE, la apelación requerida por su cliente era un ejercicio fútil ... .” (Enfasis en original.) Íd.
El querellado presentó su oposición al informe de la Co-misionada Especial. En su escrito cuestionó la objetividad de ésta, imputándole prejuicio y parcialidad, pues considera que “insiste en desacreditar el carácter del querellado con imputaciones de deshonestidad y mendacidad que no forman parte de la prueba ni son parte de los cargos radicados en la querella”. Objeciones a Informe de la Comisionada Especial, pág. 2. A modo de ejemplo, impugnó la conclusión de la Comisionada de que el querellado presentó tardíamente su recurso de apelación “ ‘con pleno conoci-miento de que se presentaba tardíamente’ ”. (Énfasis suprimido.) Íd.
Cuestionó, además, la procedencia de la sanción que le impuso el Tribunal de Apelaciones. Argumentó que como este foro se declaró sin jurisdicción no podía tomar deter-minación alguna en el caso por carecer de jurisdicción. Por lo que considera que la sanción impuesta era nula y no se le podía exigir al licenciado Dávila que la pagase. Especí-ficamente se señala:
[H]abiéndose impuesto esta sanción por el Tribunal Apela-tivo en un caso donde no tenía jurisdicción y donde cualquier acción o dictamen es nulo, no entendemos como [sic] se le puede exigir vehementemente a un abogado, como la [sic] hace la honorable Comisionada en su informe, el pago de dichas *840sanciones como un medio de subsanar sus incumplimientos. Objeciones a informe de la Comisionada Especial, pág. 7.
El querellado objetó, además, la sanción recomendada por la Comisionada Especial por estimarla “en un castigo excesivo y desproporcionado”. Objeciones a Informe de la Comisionada Especial, pág. 2. Asevera que “[l]os hechos imputados y aceptados por el Ledo. Dávila no se acercan al ‘clásico ejemplo de desidia, despreocupación, crasa negli-gencia e irresponsabilidad profesional’ que han dado pie a sanciones severas en otros casos disciplinarios”. Íd., pág. 8. Invoca como ejemplo nuestro dictamen en In re Collazo I, 159 D.P.R. 141 (2003).
Finalmente, enumeró lo que considera son atenuantes que debemos considerar al ponderar la sanción a imponer. Entre éstos destacan: que lleva veintitrés años en la profe-sión y no ha sido objeto de sanciones previamente, que mantiene una práctica privada atendiendo mayormente casos criminales y que representa de oficio a una cantidad considerable de acusados, que goza de buena reputación entre la comunidad y que la querella presentada no cues-tiona los servicios legales que se le brindaron al quere-llante ante el foro primario.
El asunto quedó sometido así ante nuestra consideración.
II
El Canon 9 del Código de Ética Profesional impone a los miembros de la profesión legal el deber de observar para con los tribunales una conducta que se caracterice por el mayor respeto. In re Grau Díaz, 154 D.P.R. 70, 75 (2001). La naturaleza de la función del abogado requiere de éste una escrupulosa atención y obediencia a las órdenes que emiten los tribunales. Desatender las órdenes dictadas constituye una grave ofensa a la autoridad del tribunal en clara violación al mandato expreso del Canon 9. In re González Carrasquillo, 164 D.P.R. 813 (2005); In re *841Grau Díaz, supra; In re Maldonado Rivera, 147 D.P.R. 380 (1999); In re Otero Fernández, 145 D.P.R. 582 (1998).
“No podemos perder de vista que la abogacía cumple una función social de notable importancia por su aportación imprescindible a la realización de la Justicia. El abogado, además de defensor de su cliente, es colaborador de la Justicia.” In re Hoffman Mouriño, 170 D.P.R. 968, 980 (2007). La responsabilidad sobre la buena marcha del proceso judicial es compartida entre todos los estamentos que intervienen en estos procesos, por lo que es compromiso ineludible de todo abogado. Íd.
Por otro lado, el Canon 18 recoge el deber de diligencia de todo abogado en la atención de los asuntos de sus clientes. Este deber le impone al abogado la obligación de desempeñarse de forma capaz y diligente al defender los intereses de su cliente, desplegando en cada caso su mejor conocimiento, actuando en aquella forma que la profesión jurídica en general estime adecuada y responsable. In re Castro Colón, 177 D.P.R. 333 (2010). El abogado incumple con este deber cuando asume una representación legal consciente de que no puede rendir una labor idónea y competente, o que no puede prepararse adecuadamente para el caso sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la Justicia. In re Meléndez Figueroa, 166 D.P.R. 199 (2005); In re Collazo I, ante.
Es responsabilidad de los profesionales del Derecho actuar con diligencia en la representación de su cliente, por lo que aceptar un encargo de éste presupone el compromiso de prestarle entera atención a sus asuntos. Esta “dedicación no puede estar subordinada al cobro de los honorarios o a cualquier otra circunstancia personal como, por ejemplo, una excesiva acumulación de trabajo”. A. Aparisis Millares, Ética y Deontología para Juristas, Pamplona, Eds. Universidad de Navarra, 2006, pág. 302.
Reiteradamente hemos establecido que todo miembro de la profesión legal tiene el ineludible deber de *842defender los intereses de su cliente con el compromiso de emplear la mayor capacidad, lealtad, responsabilidad, efectividad y la más completa honradez. In re Hoffman Mouriño, ante; In re Meléndez Figueroa, ante; In re Martínez Miranda, 160 D.P.R. 263 (2003). En In re Hoffman Mouriño, ante, págs. 980-981, aseveramos categórica-mente que todo abogado debe llevar a cabo “[s]u gestión profesional ... aplicando ... sus conocimientos y habilidades, y su desempeño profesional [de forma] adecuadla], responsable, capaz y [eficaz]”. In re Collazo I, ante; In re Alonso Santiago, 165 D.P.R. 555 (2005); In re Grau Díaz, ante. En el pasado hemos dispuesto que aquella actuación negligente que pueda conllevar o, en efecto, conlleve la des-estimación o el archivo de un caso se configura, de suyo, en violación del Canon 18. E.g. In re Guadalupe Colón, 155 D.P.R. 135, 154 (2001).
En In re Hoffman Mouriño, ante, pág. 981, aseveramos lo siguiente: “Los abogados, como oficiales del tribunal, tienen una función revestida de gran interés público que genera obligaciones y responsabilidades duales para con sus clientes y con el tribunal en la administración de la justicia. ... Ello les impone el deber de asegurarse que sus actuaciones dentro de cualquier caso en que intervengan estén encaminadas a lograr que las controversias sean resueltas de una manera justa, rápida y económica.” Es por ello que el deber de diligencia profesional del abogado es del todo incompatible con la desidia, despreocupación y displicencia. In re Padilla Pérez, 135 D.P.R. 770, 776 (1994).
Enfatizamos que el deber de diligencia constituye una obligación básica y elemental del abogado respecto de su cliente. Es éste un deber ético destinado a preservar no sólo la lealtad al interés defendido, sino también al “crédito social que demanda la alta función que desempeña y que, como bien jurídico supremo, sustenta en última instancia la suma deontológica de la profesión”. R. Del Rosal, Nor*843mas deontológicas de la abogacía española: una doctrina construida a partir del ejercicio de la competencia disciplinaria, Madrid, Civitas, 2002, pág. 183. Esta obligación ética no sufre modificación “cuando la defensa se ejerce de oficio, ... [pues] resulta exigible exactamente la misma diligencia que si la defensa le hubiera sido encomendada por su cliente de forma particular”. (Énfasis nuestro.) Íd.
Apliquemos, entonces, la normativa antes reseñada a los hechos que dieron base a la querella presentada.
III
En el caso de autos, el licenciado Dávila Toro incumplió reiteradamente con las órdenes del tribunal apelativo intermedio en el proceso de apelación en Pueblo v. David Santiago Ortiz, KLAN200501159, y además incumplió con el pago de la sanción impuesta por ese incumplimiento. Al día de hoy, el querellado no ha pagado dicha sanción y ar-guye ahora que no procede su pago porque el tribunal ape-lativo se declaró sin jurisdicción para atender el recurso presentado, por lo que su determinación en cuanto a la sanción es nula. Por otro lado, aunque aceptó su incumpli-miento con las órdenes del tribunal, no ha aducido razón válida para explicar su incumplimiento.
El foro apelativo emitió varias órdenes (Resoluciones de 10 de octubre de 2005 y 10 de noviembre de 2005) durante el proceso apelativo del recurso instado encaminadas a procurar el perfeccionamiento de la apelación presentada, acreditando el método de reproducción de la prueba oral conforme lo exigido por la Regla 29(b) del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-B. El licenciado Dávila Toro hizo caso omiso de lo ordenado. El 21 de diciembre de 2005, ante el reiterado incumplimiento con las resoluciones anteriores, el foro apelativo le impuso una multa de $500 y le ordenó pagarla en un término de tres días. Además, le concedió un término adicional para acre-ditar el método de reproducción de la prueba oral. El licen-*844ciado Dávila, nuevamente, ignoró las órdenes del Tribunal de Apelaciones.
El 21 de febrero de 2006 el foro apelativo emitió dos Resoluciones en el recurso de apelación que pendía ante sí. En una de ellas refirió la conducta del licenciado Dávila a la Oficina del Procurador General para su consideración. En la otra indicó que luego de una evaluación del recurso presentado, surgía con claridad que éste había sido presen-tado fuera del término jurisdiccional provisto para ello por lo cual lo desestimó.
El licenciado Dávila Toro optó por ignorar las órdenes del tribunal y no adujo razón o justificación alguna que pudiera explicar su desatención a éstas. Tener mucho tra-bajo o litigar muchos casos de oficio no son razones válidas que justifiquen su reiterado incumplimiento.
Por otro lado, en lo que respecta al impago de la sanción impuesta, éste no puede escudarse con el argumento de que el foro apelativo se declaró sin jurisdicción en el caso instado, por lo que era improcedente la sanción impuesta. Ya indicamos que todo abogado tiene una responsabilidad ética de atender los dictámenes de los tribunales ante los que postula, y su conducta se tiene que caracterizar por el mayor respeto y la diligencia en el cumplimiento de lo ordenado. Si se considera que el foro ante el cual se está no tiene jurisdicción sobre un asunto o emite una orden erró-neamente, lo que procede es, o solicitar reconsideración del dictamen que se cuestiona o acudir en alzada. Lo que no se puede hacer es lo que hizo el querellante, ignorar al tribunal.
Si el licenciado Dávila Toro entendía errónea la sanción económica impuesta, debió haber presentado una moción de reconsideración fundamentada o haber acudido en al-zada ante este Tribunal a impugnarla. Lo que no procedía era hacer caso omiso de las órdenes dictadas por el tribunal pues ello constituye un serio agravio a la autoridad de los tribunales. Los abogados no pueden decidir qué órdenes acatar y cuáles no. El ordenamiento les provee distintos *845mecanismos para cuestionar aquellos dictámenes que con-sideren erróneos. Si no se utilizan y se opta por ignorarlos, entonces deberán aceptar las consecuencias de sus accio-nes u omisiones.
Por todo lo anterior concluimos que, sin duda, el licen-ciado Dávila Toro incurrió en una violación al Canon 9 del Código de Ética Profesional.
Por otra parte, en Pueblo v. Ortiz Couvertier, 132 D.P.R. 883, 889 (1993), expresamos que “la representación legal, en la etapa apelativa, es de particular importancia ya que esta etapa del procedimiento penal es la única —y posiblemente última— oportunidad que tiene el acusado para demostrar que su convicción es una contraria a derecho”. (Énfasis suprimido.) Indicamos, también, que el derecho de todo acusado a tener una asistencia de abogado se entiende infringido “cuando el abogado de un acusado, no obstante haber sido expresamente instruido por éste para que apele la sentencia que le ha sido impuesta, presenta el escrito correspondiente fuera del término jurisdiccional que para ellos provee nuestro ordenamiento jurídico ... ello independientemente del hecho que el abogado sea uno de oficio o haya sido escogido libremente por el acusado ...”. (Énfasis en el original.) Íd., pág. 892.
No existiendo controversia alguna respecto al hecho de que la apelación presentada en este caso se presentó trans-currido ya el término jurisdiccional, es evidentemente que el licenciado Dávila Toro incurrió en violación al Canon 18 de del Código de Ética Profesional. Recalcamos que el es-tándar de conducta exigible a los abogados que atienden casos de oficio es idéntico a si se tratara de un abogado que ha sido escogido libremente por el acusado. Una vez el li-cenciado Dávila asumió la representación del querellante, éste tenía una obligación ética de preservar el derecho de apelación del acusado, independientemente de que éste en-tendiese que no iban a prevalecer en la apelación.
Como indicamos ya, no albergamos duda de que la con-ducta del licenciado Dávila Toro no estuvo a la altura de *846aquella que esperamos de los miembros de la profesión legal puertorriqueña. Reconocemos que el licenciado Dávila Toro ha asumido la representación de oficio de muchos acu-sados; ese hecho, no obstante, no detracta de su desviación ética. Debemos tener muy presente que el caso que originó esta controversia es de carácter penal, donde lo que está en juego es la libertad de una persona. Ello, a nuestro juicio, requiere un grado mayor de responsabilidad, diligencia y rigurosidad en el manejo de los asuntos procesales.
Adviértase, además, que hasta hoy, el licenciado Dávila no ha pagado la sanción que le fue impuesta por el Tribunal de Apelaciones.
En atención a lo cual, somos del criterio que la conducta del licenciado Dávila Toro amerita que éste sea suspendido inmediatamente del ejercicio de la profesión por un periodo de tres (3) meses; término que comenzará a contarse a par-tir de la notificación de la presente Opinión y Sentencia. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad de seguir representándoles, devolver cuales-quiera honorarios recibidos por trabajos no realizados e in-formar oportunamente de su suspensión a los foros judicia-les y administrativos del país. Además, deberá certifi-carnos dentro del término de treinta (30) días, contados a partir de la notificación de esta opinión "per curiam”, el cumplimiento con estos deberes.

Se dictará sentencia de conformidad.